ORDER

PER CURIAM.
AND NOW, this 24th day of June, 2004, upon consideration of the Report and Recommendations of the Disciplinary Board and Dissenting Report and Recommendation dated March 15, 2004, it is hereby
ORDERED that KENNETH GALLEN be and he is SUSPENDED from the practice of law in the Commonwealth of Pennsylvania for a period of one year and one day, retroactive to January 23, 2002, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
*33It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.